       Case 1:17-cv-02989-AT Document 814 Filed 08/25/20 Page 1 of 11




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, et al;                       )
                                            )
               Plaintiffs,                  )
                                            )
                                            )
v.                                          ) CIVIL ACTION
                                            ) FILE NO: 1:17cv02989-AT
BRAD RAFFENSPERGER, et al.;                 )
                                            )
                                            )
               Defendants.                  )
                                            )
                                            )

     FULTON COUNTY DEFENDANTS’ RESPONSE TO COALITION
       PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

      The Members of the Fulton County Board of Registration and Elections,

Mary Carole Cooney, Vernetta Nuriddin, Kathleen D. Ruth, Mark Wingate and

Aaron Johnson, (hereafter “Fulton County Defendants”) hereby file this Response

to Coalition Plaintiffs’ Motion for Preliminary Injunction. Herein, the Fulton

County Defendants show that Plaintiffs are not entitled to the equitable relief from

the Fulton County Defendants that is requested in their Motion for Preliminary

Injunction filed on August 21, 2020.
        Case 1:17-cv-02989-AT Document 814 Filed 08/25/20 Page 2 of 11




                                INTRODUCTION

      Coalition Plaintiffs have moved for a preliminary injunction, seeking an

order directing the Secretary of State to direct every county election superintendent

to use paper backup of the pollbooks used in the new statewide Ballot Marking

Device (“BMD”)-based election system.1 Specifically, the Coalition Plaintiffs are

seeking an order requiring every county election superintendent:

      (1)    to provide at each polling place at least one paper back-up of the
             pollbook for use on Election Day, which paper back-up shall be
             updated after the close of absentee in-person voting (early voting);

      (2)    to use the paper back-up of the pollbook in the polling place to
             attempt to adjudicate voter eligibility and precinct assignment;

      (3)    to allow voters who are shown to be eligible electors on the paper
             pollbook backups to cast an emergency ballot that is not to be treated
             as a provisional ballot; and

      (4)    to take every reasonable measure to ensure that county election
             officials and pollworkers are trained as to how to generate and use
             paper pollbook backups and emergency ballots in conformity with this
             Order[.]

             [Doc. 800 pp. 1-2].




1
 It should be noted that the relief sought in the Coalition Plaintiffs’ Motion for
Preliminary Injunction can only be provided by the State Defendants.

                                         2
          Case 1:17-cv-02989-AT Document 814 Filed 08/25/20 Page 3 of 11




                             PROCEDURAL POSTURE

         On May 30, 2019, the Curling Plaintiffs filed a Motion for Preliminary

Injunction asking the Court to (1) enjoin the Fulton County Defendants from using

the Diebold AccuVote direct recording electronic (“DRE”) voting system to

conduct further elections in Georgia, including providing programming and

machine configurations employing the DRE voting system; (2) require the Fulton

County Defendants to conduct in-person voting in elections by hand-marked paper

ballots tabulated either by hand or by optical scanners.2   On June 21, 2019, the

Coalition Plaintiffs filed a Motion for Preliminary Injunction, asking, in addition to

the relief sought by the Curling Plaintiffs, that the Court Order: (1) require the

Fulton County Defendants to take necessary action to maintain ballot secrecy.3

         In its August 15, 2019 Order, the Court granted in part and denied in part

Plaintiffs’ Motions for Preliminary Injunction.        The Court denied Plaintiffs’

request to enjoin the use of the GEMS/DRE system in the 2019 elections, but it

granted Plaintiffs’ motions to the extent that the Court prohibits any use of the

GEMS/DRE system after 2019. The Court granted additional measures of relief

against the State Defendants. [Doc. 579].

2
    The remaining relief was sought against the State Defendants.

3
    The remaining relief was sought against the State Defendants.

                                           3
        Case 1:17-cv-02989-AT Document 814 Filed 08/25/20 Page 4 of 11




      The Court specifically granted narrowly tailored relief measures to ensure

that the GEMS/DRE system is not resorted to as a stopgap default system in the

event the Secretary of State is unable to fully and properly roll out the new BMD

system in time for the 2020 Presidential Preference Primary or any of the ensuing

elections. The Court required that the State Defendants promptly file with the

Court all proposed and final audit requirements that the State Elections Board and

Secretary of State’s Office considers or approves in connection with future

elections.

      The Court did not impose any additional restrictions or require any

additional action of the Fulton County Defendants.          Accordingly, the Fulton

County Defendants have continued to conduct elections as required by the Election

Code of the State of Georgia.

      Plaintiffs then filed their third round of Motions for Preliminary Injunction

[Docs. 619, 640] seeking to bar the use of electronic voting machines and requiring

hand-marked paper ballots.

      On August 7, 2020 the court entered an Order denying, without prejudice,

Plaintiffs’ Motion for Preliminary Injunction regarding BMDs. Coalition Plaintiffs

have now renewed their Motion for Preliminary Injunction. As the court noted in

its August 7, 2020 Order, the Plaintiffs’ case is a “challenge of the constitutionality

                                          4
        Case 1:17-cv-02989-AT Document 814 Filed 08/25/20 Page 5 of 11




of the BMD system and its components.” [Doc. 768 p. 11]. Their claims are not

against the Fulton County Defendants, and they seek to enjoin the use of the

statewide system as presently configured.

      In their renewed motion, Coalition Plaintiffs have stated that the relief

sought “is substantially the same as the relief sought in the Coalition Plaintiffs’

October 23, 2019 Motion for Preliminary Injunction (Doc. 640) . . .” [Doc. 800 p.

2]. Again, their relief is not sought against the Fulton County Defendants.

                                      FACTS

      State law provides that counties, through their Superintendents must

conduct elections. O.C.G.A. § 21-2-70. These elections must be conducted in

accordance with state law.

      As the Court is aware, on April 2, 2019, the Governor of Georgia approved

newly enacted state election legislation. (See Georgia Act No. 24, Georgia House

Bill 316, amending Chapter 2 of Title 21 of the Official Code of Georgia

Annotated). This legislation replaces the statewide mandated use of DREs with

mandated electronic ballot-marking devices (“BMDs”) and optical scanners that

count votes recorded on the paper ballots produced via printers attached to the

BMDs.     The legislation also revises various voting procedures and provides

requirements for expanded auditing of the balloting system and results.

                                         5
       Case 1:17-cv-02989-AT Document 814 Filed 08/25/20 Page 6 of 11




      O.C.G.A. § 21-2-300(a)(1) provides:

      The equipment used for casting and counting votes in county, state,
      and federal elections shall be the same in each county in this state
      and shall be provided to each county by the state, as determined by
      the Secretary of State. [Emphasis added].

      Accordingly, the Fulton County Defendants have implemented and are

currently utilizing the new statewide BMD-based voting system. This system was

utilized in the June 9, 2020 Presidential Preference Primary, General Primary,

Nonpartisan General, and Special Election.         After preparing, staffing and

conducting the June 9, 2020 election, the Fulton County Defendants prepared,

staffed and conducted the August 11, 2020 general primary and runoff election,

using the new system, with electronic pollbooks.

      The Fulton County Defendants are currently preparing, staffing and

conducting the September 29, 2020 special election for the 5 th U.S. Congressional

District. After preparing, staffing, conducting and certifying the September 29,

2020 special election, Fulton County Defendants will then begin to staff and

conduct the November 3, 2020 general and special election.     All of the staffing,

training and elections are being conducted via the BMD-based system as it is

currently mandated, configured and utilized.




                                        6
        Case 1:17-cv-02989-AT Document 814 Filed 08/25/20 Page 7 of 11




              ARGUMENT AND CITATION OF AUTHORITY

      The Coalition Plaintiffs state that their motion for preliminary injunction and

requested fees is brought only against the State Defendants. Further, the requested

relief can only be provided by the State Defendants and Coalition Plaintiffs

specifically argue against the State Defendants’ Response to Coalition Plaintiffs’

Notice of Filing and Motion relating to Immediate Injunctive Relief on Paper Poll

Backups in subsection “F.” of their current brief. [Doc. 800-1 pp. 19-23].

      The counties are directed by the State in how they conduct elections. See

Fair Fight Action, Inc. v. Raffensperger, et al., 413 F. Supp. 3d 1251 (N.D. Ga.

2019, wherein the Court reasoned that “by virtue of their offices as Secretary of

State (and his role as the State's Chief Election Official (O.C.G.A. § 21-2-50(b))

and members of the State Election Board (who have a statutory duty pursuant

to O.C.G.A. § 21-2-31(10) to take “such ... action, consistent with law, as the board

may determine to be conducive to the fair, legal, and orderly conduct of primaries

and elections).”   It is this statutory duty that causes the counties to follow the

direction of the State when it comes to running elections in the State of Georgia.

      Further, the Secretary of State of Georgia “is statutorily charged with the

supervision of all elections in this State.” Smith v. DeKalb, 288 Ga. App. 574, 576

(2007). The State creates the rules for conducting elections and the counties

                                          7
       Case 1:17-cv-02989-AT Document 814 Filed 08/25/20 Page 8 of 11




simply carry out these rules. State law provides that counties, through their

Superintendents must conduct elections. O.C.G.A. § 21-2-70. These elections

must be conducted in accordance with state law.

      Pursuant to O.C.G.A. §§ 21-2-70 and 21-2-300, and the Court’s August 15,

2019 Order, the Fulton County Defendants are required to conduct elections after

December 31, 2019 using the newly-legislated statewide BMD-based voting

system. This system does not have nor does the State provide paper back-up

poll pads. The Fulton County Defendants are merely following Georgia Law as

required in conducting elections and are constrained to follow Georgia law and

this Court’s existing order, when conducting elections in the future.

      This motion for preliminary injunction is essentially a third bite at the

apple. The instant motion is an attempt to revise this Court’s August 15, 2019

Order. This Court issued a ruling on August 15, 2019 with respect to the manner

in which elections would be conducted throughout the State of Georgia in 2019

and in 2020, if the new election system is not timely dispatched. However, the

new system has been timely dispatched.

      Consequently, the Fulton County Defendants state that they will conduct

elections presently and in the future in the manner in which this Court and the

State of Georgia have mandated. Pursuant to the Court’s previous Order, the

                                        8
        Case 1:17-cv-02989-AT Document 814 Filed 08/25/20 Page 9 of 11




Fulton County Defendants will be conducting future elections via Georgia’s

new statewide BMD-based voting system, the same as the 158 other counties in

the State of Georgia. Thus, Plaintiffs request for preliminary injunction must

fail as to the Fulton County Defendants.

                                CONCLUSION

      For all of the above reasons, the Fulton County Defendants respectfully

request that they be allowed to conduct current and future elections via Georgia’s

new statewide BMD-based voting system as it is currently mandated, configured

and utilized.



      Respectfully submitted this 25th day of August, 2020.

                                            OFFICE OF THE COUNTY
                                            ATTORNEY

                                            /s/David R. Lowman
                                            David Lowman
                                            Georgia Bar Number: 460298
                                            david.lowman@fultoncountyga.gov
                                            Kaye Burwell
                                            Georgia Bar Number: 775060
                                            kaye.burwell@fultoncountyga.gov
                                            Cheryl Ringer
                                            Georgia Bar Number: 557420
                                            cheryl.ringer@fultoncountyga.gov

                                            ATTORNEYS FOR DEFENDANTS
                                            RICHARD EVANS MARY
                                        9
           Case 1:17-cv-02989-AT Document 814 Filed 08/25/20 Page 10 of 11




                                                                        CAROLE COONEY, VERNETTA
                                                                        NURIDDIN, DAVID J. BURGE,
                                                                        AARON JOHNSON, AND THE
                                                                        FULTON COUNTY BOARD OF
                                                                        REGISTRATION & ELECTIONS

OFFICE OF THE COUNTY ATTORNEY
141 Pryor Street, S.W.
Suite 4038
Atlanta, Georgia 30303
P:\CALitigation\Elections\Curling, Donna v. Kemp, Brian (Curling II) 1.17-CV-02989-AT- (DRL)\Pleadings\08.25.20 DEF's RESP to Coalition
PLTF's MOTION for Preliminary Injunction.doc




                                                                 10
      Case 1:17-cv-02989-AT Document 814 Filed 08/25/20 Page 11 of 11




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DONNA CURLING, et al;                       )
                                            )
              Plaintiffs,                   )
                                            )
                                            )
v.                                          ) CIVIL ACTION
                                            ) FILE NO: 1:17cv02989-AT
BRAD RAFFENSPERGER, et al.;                 )
                                            )
                                            )
              Defendants.                   )
                                            )
                                            )

                            CERTIFICATE OF SERVICE

      I hereby certify that on this date I have electronically filed the foregoing

FULTON COUNTY DEFENDANTS’ RESPONSE TO COALITION

PLAINTIFFS’ REQUEST FOR PRELIMINARY INJUNCTION with the

Clerk of Court using the CM/ECF system, with the Clerk of Court using the

CM/ECF system, which will send email notification of such filing to all attorneys

of record.

     This 25th day of August, 2020.

                                            /s/ David R. Lowman
                                            Georgia Bar Number: 460298
                                            david.lowman@fultoncountyga.gov
                                       11
